TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                                FILED IN
                                                                                         12th COURT OF APPEALS
                                                                                              TYLER, TEXAS
Court of Appeals No. (If known):        12 - 14             - 00310                     - 1/6/2015
                                                                                           CV 4:16:15 PM
                                                                                              CATHY S. LUSK
Trial Court Style: Grove Club Lake vs. Brandon Saxon                                              Clerk

Trial Court & County:         CCAL Smith County                                                        Trial
Court No.: 61,853

Date Trial Clerk's Record Originally Due: 12-05-14

Date Court Reporter's/Recorder's Record Originally Due:               12-05-14

Anticipated Number of Pages of Record:            150 pgs

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


        to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
         pay the required fee or to make arrangements to pay the fee for preparing the record.
        my duties listed below preclude working on this record:



        Other. (Explain.):


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by                          ,
and I hereby request an additional                       days within which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature below
that the information contained in this notice is true and within my personal knowledge.
1-6-15                                                       /S/Kim Christopher

Date                                                         Signature
903 590-1655

Office Phone Number                                 Printed Name Kim Christopher
kchristopher@smith-county.com
E-mail Address (if available)                                        Official Title Court Reporter
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:
        Certificate requirements. A certificate of service must be signed by the person who made the
        service and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):



Name:      Sean P. Healy                                   Name:                    Kevin                     Giddens

Address: 100 E. Ferguson St., Ste. 716                     Address:

 Tyler, Texas 75702

Phone no.:      903 592-7566                               Phone no.:

Attorney for:      Brandon Saxon                           Attorney for:




Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):

Name:                                                      Name:

Address:                                                   Address:



Phone no.:                                                 Phone no.:

Attorney for:                                              Attorney for:



Additional information, if any: